Fourth Court of Appeals
                                San Antonio, Texas
                                       March 9, 2020

                                    No. 04-18-00733-CR

                                    Martin BALLEZA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR12645
                         Honorable Frank J. Castro, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Patricia O. Alvarez, Justice
             Beth Watkins, Justice

       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court